Citation Nr: 1301968	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  06-37 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as a result of asbestos exposure.

2.  Entitlement to service connection for asthma, to include as a result of asbestos exposure.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to May 1946.  He died in September 2011.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals ("Board") on appeal from October 2005 and June 2009 rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas. In June 2012, the RO accepted the appellant as the substituted original claimant. 

In March 2011, the appellant testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of that proceeding has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In December 2012, the Board was notified that the appellant had died in July 2012.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2012).  



ORDER

The appeal is dismissed.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


